DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Claim 1 is allowed since it contains the allowable subject matter of previous claim 7 as discussed on page 10 of the Final Rejection mailed on 05/10/2022.
Claims 2, 3 and 8-18 are allowed because they depend on claim 1. 
Claim 19 is allowed since it contains the allowable subject matter of previous claim 7 as discussed on page 10 of the Final Rejection mailed on 05/10/2022. 
Claim 20 is allowed because it depends of claim 19. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Jiang et al. (US PGPub 2020/0170564) discloses a final activation layer defined in accordance with a function of equation (1) ([0008]).
Kim et al. (US PGPub 2020/0020303) discloses a diagram illustrating an example of applying the process of FIG. 6 to the image (fig. 7). 
Lyu (US PGPub 2019/0180143) discloses “FIGS. 10A and 10B are diagrams illustrating exemplary hardware test information relating to a GPU according to some embodiments of the present disclosure. A deep learning model including a CNN (e.g., Vnet (fully convolutional neural networks for volumetric medical image segmentation)) is to be trained in a training process. The training process is to be performed in a GPU (NVIDIA GeForce GTX 1070) with available memory space of 8192 MB. The GPU is driven by a windows display driver model (WDDM). As illustrated in FIG. 10A, after a sub-image with a resolution of 1024×1024 was loaded into the GPU for training, a memory space of 6579 MB of the GPU was occupied. The GPU illustrated in FIG. 10A had a GPU ID 1, and the illustrated GPU fan speed was 58%. The GPU temperature was 68° C. The power usage of the GPU was 173 W, and the power capability of the GPU was 151 W. The GPU performance state was P2. The volatile GPU utilization was 94%. As illustrated in FIG. 10B, after a sub-image with a resolution of 512×512, was loaded into the GPU for training, a memory space of 2439 Mb of the GPU was occupied. The GPU illustrated in FIG. 10B had a GPU ID 0, and the illustrated GPU fan speed was 72%. The GPU temperature was 82° C. The power usage of the GPU was 134 W, and the power capability of the GPU was 151 W. The GPU performance state was P2. The volatile GPU utilization was 98%. It should be noted that a sub-image with a smaller size may occupy less memory space of the GPU, and the performance of the GPU may be improved” ([0111]). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY J FRANK whose telephone number is (571)270-7255. The examiner can normally be reached Monday-Thursday 8AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin C. Lee can be reached on (571)272-2963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EJF/
/BENJAMIN C LEE/Supervisory Patent Examiner, Art Unit 2693